Exhibit 10.1

Execution Version

TRANSITION AND CONSULTING AGREEMENT

TRANSITION AND CONSULTING AGREEMENT (this “Agreement”), dated as of the 15th day
of March, 2017 by and between Party City Holdco Inc., a Delaware corporation
(the “Company”), and Gerald C. Rittenberg (the “Consultant”), effective as of
April 1, 2017 (the “Effective Date”).

WHEREAS, the Consultant has served the Company and Party City Holdings, Inc. as
its Executive Chairman pursuant to an Employment Agreement, which was last
amended and restated as of January 1, 2015 (the “Employment Agreement”); and

WHEREAS, the Company and the Consultant desire to set forth in this Agreement
the terms and conditions under which the Consultant will transition from his
employment as the Executive Chairman of the Company and Party City Holdings,
Inc. and become the non-employee Chairman of the board of directors of the
Company (the “Board”) and a consultant to the Company, in each case, as of the
Effective Date;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Consulting Period. Subject to the Consultant remaining employed by the
Company through March 31, 2017 (provided that prior to such date the Company may
not terminate the Consultant’s employment without Cause (other than due to the
Consultant’s Permanent Disability)), the Company shall engage the Consultant,
and the Consultant agrees to, and shall, serve the Company, as a non-employee
consultant on the terms and conditions set forth in this Agreement, for the
period beginning on the Effective Date and ending on December 31, 2020, unless
sooner terminated as set forth hereinafter (such period, the “Consulting
Period”). The Consultant’s employment with, and service as an officer to or
director of (other than the Consultant’s position as a member of the Board), the
Company, Party City Holdings, Inc. and their respective affiliates (or any of
the foregoing) will cease on March 31, 2017. In the event that Consultant ceases
to be employed by the Company prior to March 31, 2017, this Agreement will be of
no force or effect.

2.    Position and Duties.

(a)    During the Consulting Period, the Consultant shall serve as a senior
adviser to the Company and to the President of the Party City Retail group,
advising on certain strategic matters, and shall provide other transitional and
consulting services, in each case, as are reasonably requested by the Board.
During the Consulting Period, the Consultant will not be required to regularly
report to the Company’s offices and the time commitment associated with the
Consultant’s duties is anticipated to average 10-15 hours per week.

(b)    During the Consulting Period, the Consultant will (i) continue to serve
through the remainder of his existing director term (i.e., through the Company’s
2018 annual meeting of shareholders) as Chairman of the Board (as the
non-employee Chairman), and (ii) be nominated by the Board to serve as a
non-employee member of the Board thereafter.

 



--------------------------------------------------------------------------------

3.    Compensation & Benefits.

(a)    Consulting Fees. Beginning on January 1, 2018, the Consultant will
receive a consulting fee of $40,000 per month for the remainder of the
Consulting Period, which shall be paid in arrears at the end of each month.

(b)    Directors Fees. Beginning on January 1, 2018, for his service as a
non-employee director, the Consultant will be eligible to participate in the
Company’s non-employee director compensation program (currently providing for an
annual cash retainer payment of $70,000 and an annual grant of stock options
with an aggregate exercise price of $70,000), subject to the terms of the
program as in effect from time to time.

(c)    Transition Payments. In connection with the transition contemplated and
in consideration for Consultant’s agreement to be bound by (and subject to his
continued compliance with) the restrictions set forth in Sections 7 and 8, the
Consultant will be entitled to the following payments:

(i) from the Effective Date through December 31, 2017 (or, if earlier, the end
of the Consulting Period), an amount equal to the amount of base salary the
Consultant would have been paid had he remained employed as the Company’s
Executive Chairman through the remainder of 2017 (based on his base salary as of
immediately prior to the Effective Date), payable as salary continuation in
accordance with the Company’s regular payroll schedule;

(ii) the annual bonus, if any, for 2017 that the Consultant would have received
based on (1) his base salary as in effect as of immediately prior to the
Effective Date, (2) a target bonus equal to 80% of such base salary, (3) a
maximum bonus equal to 160% of such base salary, and (4) the actual performance
of the Company against bonus targets established for 2017 (as determined by the
Board or the Compensation Committee of the Board, in either case, in its sole
discretion) had he remained employed by the Company as its Executive Chairman
through December 31, 2017 (without proration based on his time employed by the
Company), payable not later than March 15, 2018; and

(iii) an amount equal to $2,048,772, payable in four equal installments (each of
$512,193) on each of March 31, 2018, June 30, 2018, September 30, 2018 and
December 31, 2018.

(d)    Employee Benefits. During the Consulting Period, the Consultant will not
be entitled to participate in any employee benefit plans of the Company or its
affiliates, except that the Consultant will be entitled to continue his
participation (and the participation of his spouse) in the Company’s health
plan, as such plan may be amended from time to time. The value of such health
insurance will be imputed into the Consultant’s income for tax purposes.

(e)    Equity Awards. During the Consulting Period, the Consultant’s existing
equity awards will remain eligible to vest in accordance with their terms and,
for the avoidance of doubt, will otherwise remain subject to their existing
terms.

 

2



--------------------------------------------------------------------------------

(f)     Expenses. During the Consulting Period, the Consultant shall be entitled
to receive reimbursement for all reasonable travel (including first-class
airfare) and other expenses incurred by the Consultant in carrying out the
Consultant’s duties under this Agreement; provided that such travel is at the
request of the Company’s Chief Executive Officer (or his or her designee) and
the Consultant complies with the policies, practices and procedures of the
Company and its affiliates for submission of expense reports, receipts, or
similar documentation of such expenses.

4.    Early Termination of the Consulting Period. The Consultant’s consulting
services, and the Consulting Period, may be terminated by the Consultant or the
Company under the circumstances set forth below. In the event of any such
termination or in the event of the expiration of the Consulting Period, unless
otherwise agreed by the Company, the Consultant will immediately resign from the
Board and all committees thereof, as well as from any other positions he holds
with the Company or any of its affiliates.

(a)    Death or Permanent Disability. The Consultant’s consulting services shall
terminate automatically upon the Consultant’s death during the Consulting
Period. The Company shall be entitled to terminate the Consultant’s consulting
services because of the Consultant’s Permanent Disability during the Consulting
Period. “Permanent Disability” means that the Consultant (i) is unable to
perform his duties under this Agreement by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company, or (iii) has been determined to be totally disabled by the
Social Security Administration. A termination of the Consultant’s employment by
the Company for Permanent Disability shall be communicated to the Consultant by
written notice, and shall be effective on the 30th day after receipt of such
notice by the Consultant (the “Disability Effective Date”), unless the
Consultant returns to the performance of the Consultant’s duties in accordance
with the provisions of Section 2 before such 30th day. In the event of a dispute
as to whether the Consultant has suffered a Permanent Disability, the final
determination shall be made by a licensed physician selected by the Board and
acceptable to the Consultant in the Consultant’s reasonable judgment.

(b)    Termination by the Consultant. The Consultant may terminate the
Consultant’s consulting services at any time during the Consulting Period, upon
thirty (30) days’ written notice to the Company.

(c)    Termination by the Company for Cause. The Company may terminate the
Consultant’s consulting services for Cause at any time during the Consulting
Period, with or without notice. For purposes of this Agreement, “Cause” shall
mean (1) conviction of the Consultant by a court of competent jurisdiction of a
felony (excluding felonies under the Vehicle and Traffic Code of the State of
New York or any similar law of another state within the United States of
America); (2) any act of intentional fraud in connection with the Consultant’s
duties under this Agreement; (3) any act of gross negligence or willful
misconduct with respect to the Consultant’s duties under this Agreement; and
(4) any act of willful disobedience in violation of specific reasonable
directions of the Board consistent with the Consultant’s duties.

 

3



--------------------------------------------------------------------------------

(d)    Date of Termination. The “Date of Termination” means the date of the
Consultant’s death, the Disability Effective Date or the date on which the
termination of the Consultant’s consulting services by the Company for Cause, or
by the Consultant, is effective, as the case may be, including by reason of the
expiration of the Consulting Period.

(e)     Obligations of the Company Upon Cessation of Consulting Services. If the
Consultant’s consulting services cease for any reason (except as otherwise
provided below), the Company shall pay the Consultant or his legal
representative:

(i)    the Consultant’s accrued but unpaid cash compensation, which shall equal
the sum of (1) any portion of the Consultant’s accrued consulting fees under
Section 3(a) through the Date of Termination that have not yet been paid; and
(2) any portion of the Consultant’s accrued non-employee director fees under
Section 3(b) through the Date of Termination that have not yet been paid, which
shall be paid in cash within thirty (30) days of the Date of Termination; and

(ii)    subject to (i) the Consultant (or the Consultant’s beneficiary
previously designated in writing to the Company or, if no such beneficiary has
been so designated, the Consultant’s estate, as applicable) having executed a
release of any and all legal claims in the form attached hereto as Exhibit A
(which such form may be modified by the Company to the extent necessary to
reflect execution by a person other than the Consultant) (the “Release”) no
later than forty-five (45) days following the Date of Termination (which period
shall be sixty-five (65) days following the Date of Termination in the case of a
termination of the Executive’s employment due to his death) and not revoking the
Release during the period specified therein, and (ii) the Consultant’s continued
compliance with the restrictions set forth in Sections 7 and 8, the then unpaid
transition payments specified in Section 3(c)(ii) and (iii), which shall be paid
in accordance with the timing set forth in Section 3(c); provided that such
amounts shall in no event be payable if the Consultant’s consulting services
were terminated by the Company for Cause (or if it was determined that Cause
existed at the time of the Consultant’s termination of services). If any portion
of the payments described in this Section 4(e)(ii) qualifies as “deferred
compensation” subject to Section 409A and the Release could become effective in
either of two taxable years, notwithstanding anything to the contrary herein any
amounts that would otherwise be payable in the earlier taxable year will be paid
on the first payroll date in the later taxable year.

Except as expressly provided herein or otherwise required by law, the Consultant
will not be entitled to any other compensation or benefits in connection with
the cessation of the Consultant’s services to the Company or any of its
affiliates.

5.    Section 409A. The parties intend for the compensation provided under this
Agreement to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (together with the
regulations thereunder, “Section 409A”). Notwithstanding the foregoing, in no
event shall the Company or any of its

 

4



--------------------------------------------------------------------------------

affiliates have any liability to the Consultant or to any other person claiming
rights under this Agreement relating to the failure or alleged failure of any
payment or benefit under this Agreement to comply with, or be exempt from, the
provisions of Section 409A.

(a)    Definitions. For purposes of this Agreement, all references to
“termination of employment”, “termination of services” and similar or
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Company to be a specified employee under
Treasury regulation Section 1.409A-1(i).

(b)    Certain Delayed Payments. If any payment or benefit hereunder
constituting “nonqualified deferred compensation” subject to Section 409A would
be subject to subsection (a)(2)(B)(i) of Section 409A (relating to payments made
to “specified employees” of publicly-traded companies upon separation from
service), any such payment or benefit to which the Consultant would otherwise be
entitled during the six (6)-month period following the Consultant’s separation
from service will instead be provided or paid without interest on the first
business day following the expiration of such six (6)-month period, or if
earlier, the date of the Consultant’s death.

(c)    Separate Payments. Each payment made under this Agreement shall be
treated as a separate payment.

(d)    Reimbursements. Notwithstanding anything to the contrary in this
Agreement, any reimbursement that constitutes or could constitute nonqualified
deferred compensation subject to Section 409A will be subject to the following
additional requirements: (i) the expenses eligible for reimbursement will have
been incurred during the term of this Agreement, (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the expenses
eligible for reimbursement in any other taxable year; (iii) reimbursement will
be made not later than December 31 of the calendar year following the calendar
year in which the expense was incurred; and (iv) the right to reimbursement will
not be subject to liquidation or exchange for any other benefit.

6.    Full Settlement. The Company’s obligations to make the payments provided
for in, and otherwise to perform its obligations under, this Agreement shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Consultant or others. In
no event shall the Consultant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Consultant under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Consultant obtains other employment.

7.    Confidential Information.

(a)    The Consultant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliates or their businesses that the Consultant
obtained during his employment or obtains during his service with the Company
and its affiliates (whether before, during or after

 

5



--------------------------------------------------------------------------------

the Consulting Period) and that is not public knowledge (or that has only become
public knowledge as a result of the Consultant’s violation of this Section 8)
(“Confidential Information”). The Consultant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Consulting
Period, except with the prior written consent of the Company or as otherwise
required by law.

(b)    For the avoidance of doubt, (i) nothing in this Agreement (including in
this Section 7, Section 9 or otherwise) limits, restricts or in any other way
affects the Consultant’s communicating with any governmental agency or entity,
or communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity and
(ii) the Consultant will not be held criminally or civilly liable under any
federal or state trade secret law for disclosing a trade secret (y) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (z) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided that
notwithstanding this immunity from liability, the Consultant may be held liable
if he unlawfully accesses trade secrets by unauthorized means.

8.    Noncompetition; Nonsolicitation.

(a)    Non-Competition. During the Restriction Period (as hereinafter defined),
the Consultant shall not directly or indirectly participate in or permit his
name directly or indirectly to be used by or become associated with (including
as an advisor, representative, agent, promoter, independent contractor, provider
of personal services or otherwise) any person, corporation, partnership, firm,
association or other enterprise or entity (a “person”) that is, or intends to
be, engaged in any business which is in competition with any business of the
Company or any of its affiliates in any geographic area in which the Company or
any of its affiliates operate, compete or are engaged in such business or at
such time intend so to operate, compete or become engaged in such business (a
“Competitor”); provided that the foregoing will not prohibit the Consultant from
participating in or becoming associated with a person if (i) less than 10% of
the consolidated gross revenues of such person, together with its affiliates,
derive from activities or businesses that are in competition with any business
of the Company or any of its affiliates (a “Competitive Business”) and (ii) the
Consultant does not, directly or indirectly, participate in, become associated
with, or otherwise have responsibilities that relate to the conduct or
operations of, any Competitive Business that is conducted by such person or a
division, group, or subsidiary or affiliate of such person. For purposes of this
Agreement, the term “participate” includes any direct or indirect interest,
whether as an officer, director, employee, partner, sole proprietor, trustee,
beneficiary, agent, representative, independent contractor, consultant, advisor,
provider of personal services, creditor, or owner (other than by ownership of
less than five percent of the stock of a publicly-held corporation whose stock
is traded on a national securities exchange or in an over-the-counter market).

(b)    Non-Solicitation. During the Restriction Period, the Consultant shall
not, directly or indirectly, encourage or solicit, or assist any other person or
firm in encouraging or soliciting, any person that during the three-year period
preceding the termination of the Consulting Period (or, if such action occurs
during the Consulting Period, on the date such action was taken) is or was
engaged in a business relationship with the Company or any of its affiliates to
terminate its relationship with the Company any of its affiliates or to engage
in a business relationship with a Competitor.

 

6



--------------------------------------------------------------------------------

(c)    No Hire. During the Restriction Period, the Consultant will not, except
with the prior written consent of the Company, directly or indirectly, induce
any employee of the Company or any of its affiliates to terminate employment
with such entity, and will not, directly or indirectly, either individually or
as owner, agent, employee, consultant or otherwise, employ, offer employment or
cause employment to be offered to any person (including employment as an
independent contractor) who is or was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by such entity
for a period of at least twelve months. For purposes of this Section 8(c),
“employment” shall be deemed to include rendering services as an independent
contractor and “employees” shall be deemed to include independent contractors.

(d)    Restriction Period. The term “Restriction Period” as used herein, shall
mean the period beginning on the Effective Date and ending on the later of
(i) June 30, 2021 and (ii) the date that is six months following the date on
which the Consultant no longer provides consulting services to the Company and
is no longer a member of the Board.

(e)    Return of Confidential Information. Promptly following the Consultant’s
termination of services to the Company and its affiliates, including due to
expiration of the Consulting Period, the Consultant shall return to the Company
all property of the Company and its affiliates, and all copies thereof, in the
Consultant’s possession or under his control, including, without limitation, all
Confidential Information in whatever media such Confidential Information is
maintained.

(f)    Injunctive Relief. The Consultant acknowledges and agrees that the
Restriction Period and the covenants and obligations of the Consultant in
Section 7 and this Section 8 with respect to non-competition, nonsolicitation
and confidentiality and with respect to the property of the Company and its
affiliates, and the territories covered thereby, are fair and reasonable and the
result of negotiation. The Consultant further acknowledges and agrees that the
covenants and obligations of the Consultant in Section 7 and this Section 8 with
respect to noncompetition, nonsolicitation and confidentiality and with respect
to the property of the Company and its affiliates, and the territories covered
thereby, relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company and its affiliates irreparable injury for which adequate remedies are
not available at law. Therefore, the Consultant agrees that the Company shall be
entitled to an injunction, restraining order or such other equitable relief as a
court of competent jurisdiction may deem necessary or appropriate to restrain
the Consultant from committing any violation of such covenants and obligations.
These injunctive remedies are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity. If, at the time of
enforcement of Section 7 and/or this Section 8, a court holds that any of the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope, and/or geographical
area legally permissible under such circumstances will be substituted for the
period, scope and/or area stated herein.

 

7



--------------------------------------------------------------------------------

9.    Release.

(a)    On the Consultant’s own behalf and that of his heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through the Consultant, the Consultant hereby
releases and forever discharges the Company from any and all causes of action,
rights or claims of any type or description, known or unknown, which the
Consultant has had in the past, now has or might have, through the date of the
Consultant’s signing of this Release of Claims. This includes, without
limitation, any and all causes of action, rights or claims in any way resulting
from, arising out of or connected with the Consultant’s employment by, or
provision of other services to, the Company or the termination of that
employment or pursuant to any federal, state or local law, regulation or other
requirement, including without limitation Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the fair employment practices statutes of the state or states in which the
Consultant has provided services to the Company or any other federal, state,
local or foreign law, all as amended, any contracts of employment, any tort
claims, or any agreements, plans or policies. For purposes of this Section 9,
the word “Company” always includes the Company, all affiliates of the Company
and all of their respective past, present and future officers, directors,
trustees, shareholders, employees, employee benefit plans and any of the
trustees or administrators thereof, agents, general and limited partners,
members, managers, investors, joint venturers, representatives, predecessors,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities.

(b)    Nothing in this Agreement shall be construed to prohibit the Consultant
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, except that the Consultant hereby agrees to waive his
right to recover monetary damages or other individual relief in any charge,
complaint or lawsuit filed by the Consultant or by anyone else on his behalf.

(c)    Excluded from the scope of this release of claims are (i) any rights to
benefits that were vested under the Company’s employee benefit plans on the date
on which the Consultant’s employment the Company terminates, in accordance with
the terms of such plans, (ii) any rights to indemnification under the Company’s
certificate of incorporation or by-laws or any separate indemnification
agreement, and (iii) any rights to payment hereunder.

(d)     In signing this Agreement, the Consultant acknowledges that he has not
relied on any promises or representations, express or implied, that are not set
forth expressly in this Agreement. The Consultant further acknowledge that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), and that this waiver and release is
knowing and voluntary and is being done with a full understanding of its terms.
The Consultant agrees that the consideration given for this wavier and release
is in addition to anything of value to which he was already entitled. He further
acknowledges that he has been advised by this writing as required by the ADEA
that:

(i)    The Consultant has the right to and is advised by the Company to consult
with an attorney prior to executing this Agreement; and the Consultant
acknowledge that he have had sufficient time to consider this Agreement and to
consult with an attorney, if he wishes to do so, or to consult with any other
person of his choosing before signing;

 

8



--------------------------------------------------------------------------------

(ii)    The Consultant has up to twenty one (21) days to consider the terms of
this Agreement from the date the Consultant receives this Agreement;

(iii)    The Consultant has seven (7) days following execution of this Agreement
to revoke this Agreement; and

(iv)    This Agreement shall not be effective until the revocation period has
expired and, if revoked, this Agreement shall be of no force or effect.

10.    Successors.

(a)    This Agreement is personal to the Consultant and shall not be assignable
by the Consultant. This Agreement shall inure to the benefit of and be
enforceable by the Consultant’s legal representatives and heirs and successors.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. In the event of the acquisition of all
or substantially all of the Company’s stock or assets by a party unrelated to
the Company and its affiliates, the purchaser of such stock or assets or an
affiliate of the purchaser shall be required to assume and agree to perform its
obligations under this Agreement in the same manner and to the same extent as
the Company.

11.    Section 280G. In the event that the Company undergoes a change in control
after it (or any affiliate of the Company that would be treated, together with
the Company, as a single corporation under Section 280G of the Code and the
regulations thereunder) has stock that is readily tradable on an established
securities market (within the meaning of Section 280G of the Code and the
regulations thereunder), if all, or any portion, of the payments provided under
this Agreement, either alone or together with other payments or benefits which
the Consultant receives or is entitled to receive from the Company or an
affiliate, could constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, then the Consultant shall be entitled to receive
(i) an amount limited so that no portion thereof shall fail to be tax deductible
under Section 280G of the Code (the “Limited Amount”), or (ii) if the amount
otherwise payable hereunder (without regard to clause (i)) reduced by the excise
tax imposed by Section 4999 of the Code and all other applicable federal, state
and local taxes (with income taxes all computed at the highest applicable
marginal rate) is greater than the Limited Amount reduced by all taxes
applicable thereto (with income taxes all computed at the highest marginal
rate), the amount otherwise payable hereunder. If it is determined that the
Limited Amount will maximize the Consultant’s after-tax proceeds, payments and
benefits shall be reduced to equal the Limited Amount in the following order:
(i) first, by reducing cash severance payments, (ii) second, by reducing other
payments and benefits to which Q&A 24(c) of Section 1.280G-1 of the Treasury
Regulations does not apply, and (iii) finally, by reducing all remaining
payments and benefits, with all such reductions done on a pro rata basis. All
determinations made pursuant this Section 11 will be made at the Company’s
expense by the independent public accounting firm most recently serving as the
Company’s outside auditors or such other accounting or benefits consulting group
or firm as the Company may designate.

 

9



--------------------------------------------------------------------------------

12.    Miscellaneous.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
heirs, successors and legal representatives.

(b)    All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by overnight
courier or by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile (with receipt confirmation), addressed as follows:

 

If to the Consultant:    Gerald C. Rittenberg    At his most recent address   
shown in the Company’s records If to the Company:    Party City Holdco Inc.   
80 Grasslands Road    Elmsford, NY 10523    Attention: Corporate Secretary   
Fax no.: (914) 345-2056

or to such other address as either party furnishes to the other in writing in
accordance with this Section 10(b). Notices and communications shall be
effective when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations. In addition, the obligations of the Company under this Agreement
shall be conditional on compliance with this Section 12(d), and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Consultant. Notwithstanding the foregoing,
the Consultant shall be solely responsible for satisfying and paying all taxes
arising from or due in connection with the payment of any consulting fees
hereunder or any compensation paid respect of his service as a member of the
Board.

(e)    Any party’s failure to insist upon strict compliance with any provision
of, or to assert any right under, this Agreement shall not be deemed to be a
waiver of such provision or right or of any other provision of or right under
this Agreement.

 

10



--------------------------------------------------------------------------------

(f)    The Consultant acknowledges that (i) this Agreement, together with the
Exhibit hereto (and the other agreements referred to herein and therein),
supersedes all other agreements and understandings, both written and oral,
between the Consultant, on one hand, and the Company and any of its affiliates,
on the other, with respect to the subject matter hereof, including, without
limitation, the Employment Agreement and (ii) Party City Holdings, Inc. is an
intended third-party beneficiary of this provision. Upon effectiveness of this
Agreement, the Employment Agreement shall terminate and be of no further force
and effect.

(g)    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument.

(h)    Provisions of this Agreement shall survive any termination of service if
so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including, without limitation, the obligations of
the Consultant under Sections 7 and 8 hereof.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

PARTY CITY HOLDCO INC. By:  

/s/ Daniel J. Sullivan

  Name: Daniel J. Sullivan   Title: Chief Financial Officer

/s/ Gerald C. Rittenberg

GERALD C. RITTENBERG

[Signature Page to Transition and Consulting Agreement]



--------------------------------------------------------------------------------

Execution Version

Exhibit A

FORM OF RELEASE OF CLAIMS

This Release of Claims is provided by me, Gerald C. Rittenberg (or by my
designated beneficiary, in the event of my death during my employment), pursuant
to the Transition and Consulting Agreement between me and Party City Holdco Inc.
(the “Company”) dated as of March 15, 2017 (the “Consulting Agreement”).

This Release of Claims is given in consideration of the benefits to be provided
to me (or, in the event of my death during the Consulting Period (as defined in
the Consulting Agreement), to my designated beneficiary) in connection with the
termination of my services to the Company under Section 4(e)(ii) of the
Consulting Agreement (the “Separation Payments”), which are conditioned on my
signing this Release of Claims and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged. On my own behalf and that of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, I hereby release and forever discharge
the Company from any and all causes of action, rights or claims of any type or
description, known or unknown, which I have had in the past, now have or might
have, through the date of my signing of this Release of Claims. This includes,
without limitation, any and all causes of action, rights or claims in any way
resulting from, arising out of or connected with my employment by, or provision
or other services to, the Company or the termination of that employment or
services or pursuant to any federal, state or local law, regulation or other
requirement, including without limitation Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the fair employment practices statutes of the state or states in which I
have provided services to the Company or any other federal, state, local or
foreign law, all as amended, any contracts of employment, any tort claims, or
any agreements, plans or policies.

Nothing in this Release of Claims shall be construed to prohibit me from filing
a charge with or participating in any investigation or proceeding conducted by
the federal Equal Employment Opportunity Commission or a comparable state or
local agency, provided, however, that I hereby agree to waive my right to
recover monetary damages or other individual relief in any such charge,
investigation or proceeding, or in any related complaint or lawsuit, filed by me
or by anyone else on my behalf.

For purposes of this Release of Claims, the word “Company” always includes the
Company, all affiliates of the Company and all of their respective past, present
and future officers, directors, trustees, shareholders, employees, employee
benefit plans and any of the trustees or administrators thereof, agents, general
and limited partners, members, managers, investors, joint venturers,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities.

 

-i-



--------------------------------------------------------------------------------

For the avoidance of doubt, (i) nothing in this Release of Claims limits,
restricts or in any other way affects my communicating with any governmental
agency or entity, or communicating with any official or staff person of a
governmental agency or entity, concerning matters relevant to such governmental
agency or entity and (ii) I will not be held criminally or civilly liable under
any federal or state trade secret law for disclosing a trade secret (y) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (z) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided that
notwithstanding this immunity from liability, I may be held liable if I
unlawfully access trade secrets by unauthorized means.

Excluded from the scope of this Release of Claims are (i) any rights to benefits
that were vested under the Company’s employee benefit plans on the date on which
my services to the Company terminated, in accordance with the terms of such
plans, (ii) any rights to indemnification under the Company’s certificate of
incorporation or by-laws or any separate indemnification agreement, and
(iii) any rights to payment under the Consulting Agreement for amounts that are
payable, by their terms, after and subject to the execution of this Release of
Claims.

In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 8(e) of the Consulting Agreement. I
agree that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.

In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my services to the Company terminated and
that, exclusive only of the Separation Payments, no further compensation of any
kind shall be due to me by the Company, whether arising under the Consulting
Agreement or otherwise, in connection with any services provided by me to the
Company or the termination of such services. I also agree that except for any
right I and my eligible dependents may have to continue participation in the
Company’s health and dental plans under the federal law commonly known as COBRA,
my right to participate in any employee benefit plan of the Company will be
determined in accordance with the terms of such plan.

I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the covenants contained in the Consulting Agreement.

 

-ii-



--------------------------------------------------------------------------------

In signing this Release of Claims, acknowledge that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I further acknowledge that I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), and that this waiver and release is knowing and
voluntary and is being done with a full understanding of its terms. I agree that
the consideration given for this wavier and release is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing as required by the ADEA that:

1.    I have the right to and am advised by the Company to consult with an
attorney prior to executing this Release of Claims; and I acknowledge that I
have had sufficient time to consider this Release of Claims and to consult with
an attorney, if I wished to do so, or to consult with any other person of my
choosing before signing;

2.    I may not sign this Release of Claims prior to the termination of my
employment, but that I may consider the terms of this Release of Claims for up
to twenty-one days (or, if the Company so instructs me in writing, for up to
forty-five days) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims;

3.    I have seven (7) days following execution of this Release of Claims to
revoke this Release of Claims; and

4.    This Release of Claims shall not be effective until the revocation period
has expired.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

   Date signed:  

 

  

 

-iii-